Case 9:20-md-02924-RLR Document 4178 Entered on FLSD Docket 09/01/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)                                                         MDL NO 2924
   PRODUCTS LIABILITY                                                                  20-MD-2924
   LITIGATION
                                                            JUDGE ROBIN L. ROSENBERG
                                                    MAGISTRATE JUDGE BRUCE REINHART

                                         /

   THIS DOCUMENT RELATES TO: ALL CASES

                                     PRETRIAL ORDER # 67
                                Docket Information for Pro Se Litigants

          Pursuant to the Court’s existing procedures in all litigation matters, the Court has provided

   copies of all orders to pro se plaintiffs. In addition, the Pretrial Orders entered by this case are

   available on the Court’s website, at https://www.flsd.us.gov/zantac. Nevertheless, the Court has

   recently received requests from pro se litigants requesting certain docket access and the

   appointment of counsel.

          Docket Access. Although the pro se litigants are receiving formal notice consistent with

   the Court’s existing procedures, the Court requested Plaintiffs’ Liaison Counsel to create a file-

   sharing web link for pro se litigants where courtesy copies of additional critical orders and docket

   items will be made available to them. This file sharing web link is only intended to assist those

   pro se litigants who may prefer an electronic copy of the document, and in recognition of the

   financial costs and practical drawbacks of using the Pacer system. This Order does not create any

   obligation or liability upon Plaintiffs’ Liaison Counsel with respect to his decision about what

   documents to include or not include, for any technical access issues, or create any greater

   obligation to these plaintiffs than that which exists as to any represented client in this MDL—
Case 9:20-md-02924-RLR Document 4178 Entered on FLSD Docket 09/01/2021 Page 2 of 2




   rather it is simply a courtesy copy. The pro se litigants remain solely responsible for prosecuting

   their own cases and staying informed of case filings, orders, and deadlines

          Pro se litigants may request access to this link by emailing Plaintiffs’ Liaison Counsel

   Frank Maderal at ZantacLiaison@colson.com, and providing their name, case number, and email

   address. If pro se litigants would like to request a specific document be added to the web link,

   they may request it by citing the document’s docket number in the MDL; Plaintiffs’ Liaison

   Counsel will make a reasonable good faith effort to provide these documents, so long as the volume

   and burden of doing so is reasonable and proportional, consistent with the courtesy nature of this

   platform.

          Appointment of Counsel. For those plaintiffs who choose to continue their case on a pro

   se basis, court-appointed counsel is not available. While courts in this Circuit are cognizant of a

   pro se litigant’s challenge in litigating a complex matter in federal court and hold them to a less

   stringent standard in certain instances, ultimately pro se litigants are not absolved from the

   procedural and substantive requirements of the law. If pro se litigants would like to be represented

   by an attorney, they must contact and retain one on their own.

          DONE AND ORDERED in Chambers West Palm Beach, Florida, this 1st day of

   September, 2021.

                                                        _________________________________
                                                        ROBIN L. ROSENBERG
                                                        UNITED STATES DISTRICT JUDGE
